DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 7/8/2021.  
Claims 1, 5 and 10 have been amended.  Claims 3, 4, 7, 8, 12 and 13 have been cancelled.
The 35 U.S.C. 112(b) has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 5 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1, 2, 5, 6, 9-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US-2015/0382264 hereinafter, Cho) in view of Cho et al. (US-2016/0198400 hereinafter, Cho2).
Regarding claim 1, Cho teaches a method, comprising:
	entering a coverage area of at least one preferred radio-access-technology; (Page 16 [0297])
	receiving, by a user equipment registered with a first radio-access-technology in Long-Term_Evolution with a network (Page 5 [0077 & 0088] “it is assumed that the primary RAT system is a 3GPP LTE system” and Fig. 5 [61]) and before or after entering the coverage area of the at least one preferred radio access-technology, policy information from the network (Page 6 [0105] “ the communication service provider may deliver its preferred network type (e.g., LTE system or Wi-Fi system) for each service to each entity such as UE, eNB, and MME”), wherein the policy information indicates the at least one preferred radio-access-technology based on a detection of a specific service; (Page 6 [0105] and Page 9 [0164] LTE vs Wi-Fi)
	detecting that the specific service corresponding to the at least one preferred radio-access-technology is needed in the coverage area (Fig. 9 [Beacon] and Page 4 [0069]), wherein the detecting occurs when entering the coverage area; (Page 4 [0067] “The beacon frame corresponds to a parameter which allows a mobile station to participate in the network. In addition, the beacon frame is periodically transmitted so that the mobile station can scan and recognize the network”, which is similar to a Pilot Signal from an 
	initiating a request for setup of dual connectivity to the first radio-access technology and the at least one preferred radio-access-technology when the specific service is detected.  (Fig. 19 [S500], Page 9 [0155] and Page 10 [0178-0179] i.e. simultaneous transmission)
	Cho differs from the claimed invention by not explicitly reciting at least one preferred radio-access-technology in 5G and wherein the specific service corresponds to mobile low-latency and ultra-reliable services.  
	In an analogous art, Cho2 teaches a method for location area update in multi-RAT environment (Abstract) that includes entering a coverage area of at least one preferred radio-access-technology in 5G; (Fig. 4 [S410] and Page 3 [0060 & 0064])
	detecting that the specific service corresponding to the at least one preferred radio-access-technology is needed in the coverage area, wherein the detecting occurs when entering the coverage area; (Page 1 [0011] “if a user equipment (UE) moves in a region in which service is provided by the eNodeB” and Page 3 [0066] “an optimal radio interface may be determined depending on a type of UE or a service type provided to a UE. For example, in case that a UE requires low power such as machine to machine (M2M)”)
	wherein the specific service corresponds to mobile low-latency and ultra-reliable services.  (Page 3 [0066] “In case that a UE requires low delay such as health care, 5G that has low latency may be selected as an optimal radio interface.”, note: the Examiner views “health care” to be “ultra-reliable” and in general, Cho2 sees 3GPP to be reliable networks as compared to WLAN, see Page 1 [0012])

	Regarding claim 2, Cho in view of Cho2 teaches wherein the receiving the policy information comprises receiving information indicating that the service prefers Long Term-Evolution, 2G, 3G and/or 5G.  (Cho Page 6 [0102] “a preferred network (e.g., a LTE system or Wi-Fi system) for the corresponding PDN connection according to the subscription type of the corresponding UE may be provided”)
	Regarding claim 5, the limitations of claim 5 are rejected as being the same reasons set forth above in claim 1.  Additional structure can be found in Cho Fig. 21 [900, 930, 910 and 920] with related description found on Cho Page 11 [0188-0189].  
	Regarding claims 6 and 9 are rejected as being the same reasons set forth above in claims 2 and 5.  
	Regarding claim 10, Cho teaches a method comprising:
	transmitting, by a network node, policy information to a user equipment, wherein the policy information indicates at least one preferred radio-access-technology based on a detection of a specific service; (Page 6 [0105] “ the communication service provider may deliver its preferred network type (e.g., LTE system or Wi-Fi system) for each service to each entity such as UE, eNB, and MME”)

	detecting that the user equipment is in a coverage area of the at least one preferred radio-access-technology; (from beacon or pilot signal, see additionally Fig. 19 [S500 & S510], Page 9 [0155-0156]) and
	triggering the user equipment to send a request for setup of dual connectivity to the first radio-access-technology and the preferred radio-access-technology when the specific service is detected, (Fig. 19 [S500], Page 9 [0155] and Page 10 [0178-0179] i.e. simultaneous transmission)
	wherein the request is transmitted by the user equipment after the user equipment enters the coverage area of the at least one preferred radio-access-technology corresponding to the specific service and while the user equipment is registered with the first radio-access-technology.  (Page 6 [0105], Page 8 [0144] through Page 9 [0161])
Cho differs from the claimed invention by not explicitly reciting at least one preferred radio-access-technology in 5G and wherein the specific service corresponds to mobile low-latency and ultra-reliable services.  

	detecting that the specific service corresponding to the at least one preferred radio-access-technology is needed in the coverage area, wherein the detecting occurs when entering the coverage area; (Page 1 [0011] “if a user equipment (UE) moves in a region in which service is provided by the eNodeB” and Page 3 [0066] “an optimal radio interface may be determined depending on a type of UE or a service type provided to a UE. For example, in case that a UE requires low power such as machine to machine (M2M)”)
	wherein the specific service corresponds to mobile low-latency and ultra-reliable services.  (Page 3 [0066] “In case that a UE requires low delay such as health care, 5G that has low latency may be selected as an optimal radio interface.”, note: the Examiner views “health care” to be “ultra-reliable” and in general, Cho2 sees 3GPP to be reliable networks as compared to WLAN, see Page 1 [0012])
	Before the effective filing date, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Cho after modifying it to incorporate the ability to support 5G services for low-latency and ultra-reliable services of Cho2 since it enables communicating through an optimal RAT for the location and required service based on the latest available RATs.  (Cho2 Page 2 [0029-0030] and Page 3 [0056])
	Regarding claims 11 and 18 are rejected as being the same reasons set forth above in claims 2 and 5.  








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Matthew C Sams/Primary Examiner, Art Unit 2646